DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidhammer US 10,476,478.
1.	A composite resonator (Fig. 6) comprising: a resonator (in the center), exhibiting a resonance and an anti-resonance (Col. 1 lines 52, 63, Col. 4 lines 51-55, Col. 14 line 26; acoustic resonator has resonance and anti-resonance); and an inverter circuit (K, the top one) connected in parallel with the resonator (see Fig. 6).
2.	The composite resonator of claim 1, wherein the inverter circuit is configured to set an anti-resonant frequency of the composite resonator to be different from an anti-resonant frequency of the resonator in isolation (inherent with the parallel connection between the resonator and inverter as similar to the invention).
6.	A filter (Fig. 6), comprising: a plurality of resonators including a first series resonator (center one) that exhibits both a resonance and an antiresonance (a Col. 1 lines 52, 63, Col. 4 lines 51-55, Col. 14 line 26; acoustic resonator has resonance and anti-resonance); and an inverter circuit (K, the top one) connected in parallel with the first series resonator.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidhammer US 10,476,478.
10.	A band-pass filter (Fig. 6), comprising: a plurality of resonators including a first series resonator (the center resonator) that exhibits both a resonance and an antiresonance (Col. 1 lines 52, 63, Col. 4 lines 51-55, Col. 14 line 26; acoustic resonator has resonance and anti-resonance); and an inverter circuit (K, the top one) connected in parallel with the first series resonator (see Fig. 6), but does not disclose at least one shunt resonator.
	Schmidhammer discloses a filter (Fig. 5) with one or more shunt resonators.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have cascaded the series (Fig. 6) and parallel (Fig. 5) circuits of Schmidhammer resulting a full ladder filter with series and parallel resonators.  The modification would have been obvious because cascading circuits together is a well-known art recognized technique of filter design to obtain desired characteristics and that elements presented are interpreted as halved basic elements of a ladder circuit thus would be viewed as combinable for a full ladder circuit as taught by Schmidhammer (Col. 1 lines 58-67).

Claims 3-5, 7-9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidhammer US 10,476,478 in view of Kinsman US 5,499,002.
3.	Schmidhammer discloses the invention as discussed above, but does not disclose the inverter circuit further comprising: a first capacitor connected between a first terminal of the resonator and a T-node; a second capacitor connected between the T-node and a second terminal of the resonator; and an inductor connected between the T-node and a ground.
	Kinsman disclose an inverter circuit (Fig. 3 item 301) comprising: a first capacitor (310) connected between a first terminal (319) of the resonator and a T-node (320); a second capacitor (311) connected between the T-node and a second terminal of the resonator; and an inductor (312) connected between the T-node and a ground.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have substitute the inverter circuit (the top K; impedance inverter) with the impedance inverter of Kinsman.  The modification would have been obvious because they both are impedance inverter thus it is a simply substitution of one element for another for the same predictable result of impedance circuit.
4.	The composite resonator of claim 3, wherein the resonator is an acoustic wave resonator (Schmidhammer: Col. 1 lines 52, 63, Col. 4 lines 51-55, Col. 14 line 26). 
5.	The combination discloses the invention as discussed above, including at least a second series resonator (e.g. leftmost resonator in Fig. 6), but does not disclose a ladder filter circuit including one or more shunt resonators.
	Schmidhammer discloses a filter (Fig. 5) with one or more shunt resonators.

7.	For brevity, the combination discloses the invention of claim 7 as similarly discussed for claim 3 above.
8.	The filter of claim 7, wherein all of the plurality of resonators are acoustic wave resonators  (Schmidhammer: Col. 1 lines 52, 63, Col. 4 lines 51-55, Col. 14 line 26). 
9.	For brevity, the combination discloses the invention of claim 9 as similarly discussed for claim 5 above.
11.	For brevity, the combination discloses the invention of claim 11 as similarly discussed for claim 3 above.
12.	The band-pass filter of claim 11, wherein all of the plurality of resonators are acoustic wave resonators (Schmidhammer: Col. 1 lines 52, 63, Col. 4 lines 51-55, Col. 14 line 26).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidhammer US 10,476,478 in view of Omote US 6,909,338.
	Schmidhammer discloses the invention as discussed above, including inverter circuit can effectively be an inductor (Figs. 13C, 14A,etc., inductor L), but does not disclose for claims 13, 15, 17: the inverter circuit is configured to set the anti-resonant frequency of the resonator in parallel with the inverter circuit to be greater than the anti-resonant frequency of the resonator in isolation; for claims 14, 16, 18: the inverter circuit is configured to set the anti-resonant frequency of the resonator in parallel with the inverter circuit to be less than the resonant frequency of the resonator in isolation.
	Omote discloses an inductor in parallel with a resonator (Fig. 13) would set an anti-resonant frequency (Fig. 15 item fa2) to be greater than the anti-resonant frequency of the resonator (Fig. 12 item fa) in isolation (see Fig. 16) and an anti-resonant frequency (Fig. 15 item fa2’) to be less than the resonant frequency of the resonator (Fig. 12 item fr) in isolation (see Fig. 16).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made an anti-resonant frequency of the resonator in parallel with the inverter circuit (which can be an inductor) to be greater than the anti-resonant frequency of the resonator in isolation and/or an anti-resonant frequency of the resonator in parallel with the inverter circuit to be less than the resonant frequency of the resonator  in isolation.  The modification would have been obvious because the inductor of the inverter circuit would have effectively set the anti-resonant frequency of the resonator in parallel with the inverter circuit to be higher than anti-resonant frequency of resonator in isolation or less than resonant frequency of the resonator in isolation by virtue of the connection as taught by Omote (see Fig. 16).
Response to Arguments
Schmidhammer reference
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues “[t]he upper inverter in figure 6 is connected in parallel with a circuit consisting of two additional inverters and a resonator in series.  This is not the same as an inverter in parallel with a resonator. …  The upper inverter and the middle resonator in figure 6 certainly do not have the same voltage.”
While the Examiner agrees that the upper inverter is in parallel with a circuit consisting of two additional inverters and a resonator in series, it does not invalidate the fact that the upper inverter is still in parallel with the resonator as claimed under broadest reasonable interpretation (BRI).  The inverter and the resonator are in two different parallel path between two points/nodes, they are in parallel under BRI.  Applicant argues about the same voltage across the components, but that is not commensurate with what is being claimed.
Klee reference
Applicant’s arguments have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 
New claims 13-18
	Schmidhammer discloses the inverter circuit can effectively be an inductor (Figs. 13C, 14A, etc., inductor L).  The new reference, Omote US 6,909,338, discloses the resonator in parallel with an inductor would effectively has the anti-resonant frequency be higher than the anti-resonant frequency of the resonator in isolation and/or less than the resonant frequency of the resonator in isolation (Fig. 16; see rejections above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843  

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843